DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2a.	Claims 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jopling (US 2016/0334792), and further in view of Hara (US 2017/0349257).
Regarding claim 1, Jopling discloses a system and method for navigating a marine vessel (heading, bearing, and location control; Jopling at title, abstract) having a bow and a stern (Jopling at Fig. 1, 2), the system and method comprising:
A first motor configured to couple to the bow of the marine vessel (trolling motor 120; Jopling at 0017).
A second motor configured to couple to the stern of the marine vessel (outboard motor 110; Jopling at 0017)
A control system in communication with the motors (marine electronics device 410; Jopling at 0021), the control system configured to receive a position and an orientation corresponding to the marine vessel (via GPS and heading/bearing sensors; Jopling at 0021, 0022, 0028, 0048, Fig. 7), generate control signals for the first and second motors based on the received position and orientation measurements (vehicle motors will be controlled to achieve the requested, i.e. target heading, bearing, and/or location; Jopling at 0026, 0029, 0032).
Jopling suggests the use of more than two motors on the marine vessel (Jopling at 0017), but does not explicitly provide for the third motor configured to be controllable via control signals coupled to the stern of the marine vessel.
Hara, in a similar invention in the same field of endeavor, teaches a motor in bow of the boat, as well as two motors coupled to the stern of the boat configured to be controlled via signals based on location and orientation of the marine vessel (twin stern motors and bow thruster controlled according to marine craft autopilot signal commands; Hara at 0041, 0042, 0053, 0057).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Jopling with the dual stern propulsion of Hara.  Doing so would provide for a redundancy in propulsion in the event of failure of either of the motors.

Regarding claim 2, Jopling discloses wherein the control system comprises at least one controller integrated with at least one of the motors (outboard or trolling autopilot attached to their respective motors; Jopling at 0022, 0023).

Regarding claims 3 and 13, Jopling discloses wherein the control system is configured to generate the control signals by comparing the position measurement with a target position (to achieve the requested heading, bearing, and/or location, either or both motors will be controlled according to target/actual comparison; Jopling at 0025-0030).

Regarding claims 4 and 14, Jopling discloses wherein the control signal is configured to generate the control signals by comparing the orientation measurement with a target orientation (marine vessel configured for station keeping, position hold, heading control, bearing control, and path following; Jopling at 0025-0030).

Regarding claims 5 and 15, Jopling discloses further including a location determining component operable to determine the position of the marine vessel (GPS; Jopling at 0022).

Regarding claims 8 and 9 Jopling discloses wherein each of the motors can be a trolling motor or a thruster (all motors can be trolling motors, thrusters, etc.; Jopling at 0017).

Regarding claims 10-12, the combination teaches wherein the second and third motors are coupled to the port and starboard sections of the marine vehicle, respectively (Hara at Fig. 1, 0041-0043).

2b.	Claims 6, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jopling and Hara, as applied above, and further in view of Estabrook (US 2017/0205828).
Regarding said claims, the combination provides sensor integration for position and orientation purpose, but is silent as to the use of a magnetometer (Jopling uses a compass and GPS embedded in the autopilot, which is coupled to the motor; Jopling at 0022, 0023).
Estabrook, in a similar invention in the same field of endeavor, teaches the use of a magnetometer integrated in the autopilot of a marine vessel (Estabrook at 0036, 0039).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the combination with the embedded magnetometer of Estabrook.  Doing so would provide a more precise determination of heading while automatically piloting the marine vessel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        22 November 2022